 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe City Hospital of East Liverpool, Ohio and OhioNurses Association. Case 8-CA-10690January 5, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 11, 1977, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionswith a supporting brief, Charging Party filed cross-exceptions with a supporting brief, and GeneralCounsel filed exceptions with a supporting brief. Re-spondent also filed a brief in response to the Charg-ing Party's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, only tothe extent consistent herewith.Respondent has excepted to the AdministrativeLaw Judge's finding that it violated Section 8(a)(5)and (1) of the Act by unilaterally discontinuing theuse of head nurses (a unit position) on the first andthird shifts in obstetrics and on the Sunday day shiftin the operating room, without giving the Union ade-quate notice of such changes so as to provide theUnion with an opportunity to bargain. We find meritto these exceptions.As set forth more fully in the Administrative LawJudge's Decision, Respondent has recognized theUnion as the exclusive collective-bargaining repre-sentative of its employees in a unit of registerednurses for a number of years. Respondent and theUnion have been parties to a number of successiveagreements covering those employees. The most re-cent of the agreements. the one applicable herein, iseffective from June 1, 1976, to May 31, 1979. Prior toJuly 1976,1 Respondent had slotted a unit position ofhead nurse in many but not all of its various depart-ments. Included in the departmental shifts having ahead nurse position were the first and third shifts inobstetrics and the Sunday day shift in the operatingroom. In addition, Respondent had a practice of de-signating the senior registered nurse on these shifts asAll dates hereafter refer to 1976.2 The regular head nurse position on these two shifts had been vacant forsome time.3 As will be explained more fully, infra, the Union filed a grievance overthe proposed change in the emergency room. Respondent resolved that234 NLRB No. 3acting head nurse if the regular head nurse was noton duty. The acting head nurse would receive headnurse pay, which was 12 percent higher than the reg-ular pay.On July 2, Respondent notified nurses who hadsubstituted as acting head nurses on the first andthird shifts in obstetrics that it intended to discontin-ue the position of head nurse on those shifts and thatit welcomed discussion on the proposed discontin-uance.2On July 13, Respondent notified these samenurses that the proposed discontinuance of the headnurse positions would be effective on July 25. In ear-ly July, Respondent informed nurses who had substi-tuted as acting head nurses on the Sunday day shiftin the operating room that it was considering elimi-nating that head nurse position on July 25. At ap-proximately the same time, Respondent also notifiednurses in the emergency room that it was consideringeliminating the head nurse position on that shift.3Subsequently on July 25, Respondent, in fact, elimi-nated the head nurse in obstetrics and the Sundayoperating room day shift. The Administrative LawJudge found, and the record contains no evidence tothe contrary, that Respondent's changes were basedsolely on economic considerations.The record reveals that shortly after Respondentmade its initial announcements, officers of the Localbecame aware of all of the above-mentioned pro-posed changes. Obstetrics nurse Nannette Breretontestified that shortly after she received notification ofthe contemplated changes in obstetrics, she consid-ered filing a grievance and obtained a grievance formfrom the vice president of the Local, David Persohm.When she obtained the grievance form, Brereton ex-plained to Persohm that she was considering filing agrievance over the proposed discontinuance of thehead nurse position in obstetrics.4With regard to theSunday operating room day shift, Nurse Vera Dura-ney testified that in early July she spoke with LocalPresident Shirley Merkle about filing a grievanceover Respondent's elimination of the head nurse po-sition on that shift. Finally, Merkle testified that bothshe and Persohm, who were assigned to the emergen-cy room shift, received notification in early July thatRespondent was considering eliminating the headnurse position in the emergency room. Merkle ac-knowledged that she and Persohm also becameaware at that time that similar changes were beingproposed in obstetrics and the Sunday day shift inthe operating room. The Union filed a grievance overthe changes in the emergency room; however, it didgrievance by agreeing to the Union's position and retaining the head nurseposition in the emergency room. The complaint did not allege the proposedchange in the emergency room as an unfair labor practice.I For reasons not fully explained, Brereton never in fact filed the griev-ance.58 CITY HOSPITAL OF EAST LIVERPOOLnot file a grievance over the changes in obstetrics orin the operating room. In fact, the Union did notprotest or request bargaining regarding thosechanges until September 10, when it first sent Re-spondent a letter questioning the July 25 changes.5Based on the above, we find that the Union hadnotice of Respondent's proposed changes in obstet-rics and the operating room 3 weeks before thosechanges became effective.6Respondent contends that by failing to promptlyobject or request bargaining about the proposedchanges in obstetrics and the operating room, theUnion waived its rights to protest these changes. Insupport of this contention, Respondent points outthat when the Union filed a grievance and opposedthe elimination of the head nurse position in theemergency room, it engaged in good-faith collectivebargaining and ultimately settled the dispute by noteliminating that head nurse position. We find meritto Respondent's contentions. Established Boardprecedent requires a union that has notice of an em-ployer's change in a term or condition of employ-ment to timely request bargaining in order to pre-serve its right to bargain on that subject.7In Ameri-can Buslines, supra, 164 NLRB at 1055, the Boardstated:[T]he statute does not compel him [the Employer]to seek out his employees or request their partici-pation in negotiations for purposes of collectivebargaining .... To put the employer in defaulthere the employees must at least have signified torespondent their desire to negotiate. [N.L.R.B. v.Columbian Enameling & Stamping Co., 306 U.S.292, 297 (1939).]In citing the instant case, it is clear that the Unionhad notice of Respondent's proposed discontinuanceof the head nurse position in obstetrics and the oper-ating room over 3 weeks before the discontinuanceswere effectuated. As indicated above, the record re-veals that shortly after the proposed changes wereannounced, officers of the Local had knowledge ofthe proposed changes and even discussed the filing ofgrievances with affected members of the unit.8Wefind, therefore, that the Union, by failing to requestbargaining as to the proposed changes until afterthey were implemented, in effect acquiesced in suchchanges. In these circumstances we conclude thatRespondent did not violate Section 8(a)(5) and (1).9Accordingly, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.5 As indicated above. the Union became aware of Respondent's pro-posed changes in the emergency room at approximately the same time thatit became aware of Respondent's proposed changes in obstetrics and theoperating room. We find no merit in the Union's contention that it wouldhave been futile to file a grievance over the proposed changes in obstetricsand the operating room because Respondent had contended that a similargrievance filed over changes in the emergency room had been untimely.Although Respondent initially contended that the emergency room griev-ance had been untimely, the record reveals that shortly thereafter Respon-dent accepted and found merit to the Union's grievance. Thus, Respon-dent's disposition of the emergency room grievance does not evidence thatthe filing of a similar grievance in obstetrics or the operating room wouldhave been futile.6 The Union is the certified collective-bargaining representative of theunit of registered nurses. In actual practice, however, Local officers act onbehalf of the Union in processing grievances and implementing the contract.Accordingly, we impute the Local officers' knowledge of the proposedchanges to the Union. United BroherhoodofCarpenters andJoiners ofAmeri-ca, East Pennsylvania Industrial District, AFL-CIO (Ridge Homes), 224NLRB 1144, 1147 (1976); United Steel Workers of America (Inter-RoyalCorp.), 223 NLRB 1184, 1190 (1976); and International Union of District 50,Allied & Technical Workers (Dow Chemical Company-Rocky Flats Division),187 NLRB 968 (1971).7 Globe-Union, Inc., 222 NLRB 1081 (1976); Holiday Inn Central, 181NLRB 997 (1970); and American Buslines, Inc., 164 NLRB 1055 (1967).8 The Administrative Law Judge's citation of Insulating Fabricators, Inc.,Southern Division, 144 NLRB 1325, 1332 (1963), for the proposition that theUnion did not waive its rights to protest Respondent's proposed changes isinapposite. In Insulating Fabricators, the respondent announced retroactivewage increases to the union as afait acconpli, and the Board found that itwould have been a futile gesture for the union to have attempted to bargainover such a matter. In the instant case, Respondent announced its proposedchanges over 3 weeks before they were to become effective and explicitlyrequested discussion on the proposed changes.9 Since we have found that the Union had ample notice of the proposedchanges in obstetncs and in the operating room and failed to timely inter-pose an objection or request to bargain, we find it unnecessary to pass onRespondent's contention that it had no duty to bargain about those changes.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: This pro-ceeding involves an allegation that The City Hospital Asso-ciation of East Liverpool, Ohio (herein called Respondent)violated Section 8(aXl1) and (5) of the Act by its unilateraldiscontinuance of the practice of assigning head nurses tocertain shifts of work. The proceeding was initiated by acharge filed by Ohio Nurses Association (herein called theUnion) on December 23, 1976,1 pursuant to which com-plaint issued on February 25, 1977. On May 10, 1977, hear-ing was held in East Liverpool, Ohio.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs filed byGeneral Counsel and Respondent, I hereby make the fol-lowing:' Unless otherwise indicated. all dates hereinafter are in 1976.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE FACTSRespondent is an Ohio corporation with its principalplace of business located in East Liverpool, Ohio, where itis engaged in the operation of a nonprofit hospital.2Since1968, Respondent has recognized the Union as the exclu-sive collective-bargaining representative of its employees ina unit of registered nurses and has been party with theUnion to a series of collective-bargaining agreements, themost recent of which had effective dates of June 1, 1976, toMay 31, 1979.For a number of years prior to July 1976, on the 3 p.m. to11:15 p.m. and the 11:15 p.m. to 7:15 a.m. shifts in theobstetrics unit, there has been a head nurse on duty at alltimes when the regular head nurse was absent. The mostsenior registered nurse on the shift would be designated asacting head nurse and receive head nurse's pay which was12 percent above the pay for general duty nurses.On July 2, Respondent notified the nurses who had sub-stituted as head nurses of the discontinuance of the use ofhead nurses on those shifts. The notification, by inadver-tence, failed to state when this action would be effective,and, on July 13, Respondent notified the nurses that itwould be effective July 25.A similar practice to that in the obstetrics unit existed inthe operating room unit on the day shift on Sundays, andnurse Vera Duraney testified that in early July she was toldby the operating room supervisor that effective July 25,there would be no acting head nurse on that shift.Head nurses are covered by the collective-bargainingagreement and Respondent gave no notice to the Union ofthe foregoing actions.II. ANALYSIS AND CONCLUSIONSThe gravamen of the complaint is that by discontinuingthe use of head nurses on the shifts in question withoutnotice to, or consultation with, the Union, Respondent vio-lated Section 8(a)(1) and (5) of the Act. There is no conten-tion that Respondent was motivated by other than eco-nomic considerations and the uncontradicted testimony ofDirector of Nursing Sandra Mooney indicates that thechanges were made because of a restructuring of the ob-stetrics department and her judgment that a head nursewas not needed on the shifts in question. The initial ques-tion presented then is whether or not Respondent had aduty to bargain about the changes.Respondent asserts that it was under no obligation tobargain about the changes on the theory that it was merelypart of ordinary day-to-day operating procedure. Respon-dent's assertion is taken from N.L.R.B. v. Dixie Ohio Ex-press Company, 409 F.2d 10 (C.A. 6, 1969) wherein certainprocedural changes effected without notice to, or bargain-ing with, the bargaining representative, and resulting in the2 Jurisdiction is not in issue. Respondent admits that it meets the Board'sstandard for the assertion ofj urisdiction over nonprofit hospitals.3 The contract here in effect contained a management rights clause, butRespondent makes no contention in its brief that it acted pursuant to thatclause or that the clause permitted it to take the action it did. If suchargument were made, I would reject it. I do not construe Respondent's rightof "direction of the working force" and "the determination of method andtermination of 15 employees, were found by the court to bemerely a change in ordinary day-to-day operating proce-dures about which there was no duty to bargain.As I understand the court's decision, the elimination ofunit positions for reasons of efficiency and economy is amanagement prerogative not subject to the duty to bar-gain.3 I am, however, bound by Board decisions, and theBoard's decision in Dixie Ohio Express Company, 167NLRB 573 (1967), reflects a contrary view. The Boardthere held that the employer had a duty to bargain aboutchanges, including the discontinuance of one job classifica-tion. The rationale there articulated is, in my judgment,applicable to the instant case. It seems too clear to requiremention that the elimination of a head nurse on the shiftshere in question was directly related to "wages, hours andother terms and conditions of employment" as defined inSection 8(aX)(5) and (d) of the Act. Apart from the fact thatthe decision caused general duty nurses the loss of a 12-percent differential, there is the matter of the performanceof the duties normally performed by a head nurse. This isnot to say that a head nurse was necessary at the times inquestion; rather, it is to say that the decision was one aboutwhich the Respondent was required to notify the Unionand afford it an opportunity to present arguments againstthe changes or alternative solutions.It is clear that Respondent did not notify the Union ofthe changes. Respondent notified the employees affectedby the change and it contends that inasmuch as the officersof the local chapter of the Union had knowledge of thecontemplated changes before July 25, the date they were togo into effect, and the Union did nothing until September10, when it wrote a letter to Respondent protesting thechanges, the Union has waived its right to bargain. I do notagree.A waiver is not lightly inferred. To the contrary, theBoard has consistently held that a waiver of a bargainingright must be clear and unequivocal. Insulating Fabricators,Inc., Southern Division, 144 NLRB 1325, 1332 (1963). Eachcase depends on its own facts, and the only basis for infer-ring a waiver in this case is that the notice of the changeswas given to employees on July 2 and no protest was madeby the Union until September 10, although a finding iswarranted that shortly after July 2, officers of the localchapter of the Union became aware of the decision.4In myjudgment, absent some unusual circumstances not herepresent, a delay of such duration is insufficient to infer awaiver. Apart from that, the record indicates that no nurseaffected by the change in the obstetrics unit and the operat-ing room filed a grievance, and when a grievance was filedover a similar change in the emergency room Respondentcontended it was untimely. Under the circumstances, theUnion's failure to file a grievance cannot be construed as awaiver, and the delay in protesting can clearly be seen asattributable to the processing of the grievance over theemergency room change.processes," as provided in that clause, to constitute a waiver by the Union tobe consulted about the elimination of unit positions.4 Nurse Brereton obtained a grievance form from the vice president ofthe local unit shortly after July 2 and told him why she wanted it, andShirley Merkle, president of the local unit, was herself affected by a similarchange in her department.60 CITY HOSPITAL OF EAST LIVERPOOLRespondent asserts that it had a right to insist uponchanneling collective bargaining within the provisions ofthe contract and that such insistence may not be held to bea refusal to bargain. I am not certain I understand thesignificance of this assertion. Respondent is not chargedwith a refusal to bargain by reason of its insistence uponchanneling collective bargaining in accordance with griev-ance provisions of the contract. Respondent is chargedwith making changes in working conditions without noticeto, and consultation with, the Union, and it is well settledthat an employer who makes changes in working condi-tions without notice to, or consultation with, the represen-tative of its employees violates Section 8(aX)) and (5) ofthe Act. N.LR.B. v. Katz, et al., 369 U.S. 736 (1962). More-over, the fact that there is a contract with grievance andarbitration provisions does not preclude the Board fromenjoining unfair labor practice conduct. N.L.R.B. v. Strong,393 U.S. 357 (1969). In Collyer Insulated Wire, 192 NLRB837 (1971), the Board adopted a policy of deferring to thegrievance arbitration machinery provided for in the con-tract of the parties, but that policy is inapplicable where, ashere, the Respondent is unwilling to waive the time limita-tions of the grievance procedure and go to arbitration. TheDetroit Edison Company, 206 NLRB 898 (1973).On the basis of the foregoing analysis, I conclude andfind that Respondent violated Section 8(a)(5) and (1) of theAct by discontinuing the use of head nurses on the 3 p.m.to 11:15 p.m. and the 11:15 p.m. to 7:15 a.m. shifts in theobstetrics unit and on the day shift on Sundays in theoperating room unit without notice to, or consultationwith, the Union. As to the change in the operating roomunit, Mooney testified that no decision to make such achange was made and that if nurse Duraney was not paidfor serving as acting head nurse after July 25 it was due topayroll error. I am constrained to give no credence to suchtestimony. The uncontradicted testimony of Duraney wasthat she was told of a change by Supervisor Helen Conwayand after July 25 she did not receive head nurse's pay whenshe worked on Sunday as had been the practice. Moreover,in its letter of September 10, the Union adverted to thechange in the operating room and when Respondent re-plied on September 28 it did not deny that a change oc-curred, rather, it adverted to the change affecting Duraneyand stated its action was not in violation of the contract.Accordingly, my finding of a violation includes the operat-ing room change as well as the obstetrics unit change.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section 1,above, occurring in connection with its operations de-' General Counsel urges that the interest rate of 6 percent per annumprovided for in Isis Plumbing be increased to 9 percent. This is a matter ofpolicy for determination by the Board.scribed therein, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(aXI) and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.In particular, I shall recommend that Respondent restorethe status quo ante by resuming the use of a head nurse oracting head nurse on the 3 p.m. to 11:15 p.m. and 1:15p.m. to 7:15 a.m. shifts in the obstetrics department and theposition of head nurse or acting head nurse on the 7 a.m. to3:30 p.m. shift in the operating room on Sundays. I shallfurther recommend that Respondent make whole thosenurses who have suffered any loss of earnings by reason ofRespondent's unlawful conduct by payment to them of the12 percent differential in pay they would have receivedwhen employed as acting head nurse together with interestat the rate of 6 percent per annum. Isis Plumbing & HeatingCo., 138 NLRB 716.5CONCLUSIONS OF LAWI. The City Hospital of East Liverpool, Ohio is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Ohio Nurses Association is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All registered nurses, excluding supervisors as de-fined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Ohio Nurses Association is the exclusive representa-tive of the employees of Respondent in the above-de-scribed unit within the meaning of Section 9(a) of the Act.5. By discontinuing the use of head nurses or actinghead nurses on the 3 p.m. to 11:15 p.m. and 11:15 p.m. to7:15 a.m. shifts in the obstetrics department and on the 7a.m. to 3:30 p.m. shift in the operating room on Sundays,without notice to, or consultation with, the Ohio NursesAssociation, Respondent engaged in, and is engaging in,unfair labor practices within the meaning of Sections8(aX5) and (I) and 2(6) and (7) of the Act.[Recommended Order omitted from publication.]61